DETAILED ACTION

This action is made FINAL in response to the amendments filed on 7/26/2022.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations “a step for generating a distribution schedule utilizing a genetic algorithm, the predicted open rate, the predicted click rate, and the predicted fatigue rate.”
This limitation meets the three-prong test because it uses the word “step”, recites the function “generating”, and does not include any structure that can perform that function
Raises presumption that § 112(f) is invoked because it uses the word “step”
The words of the claim do not rebut that presumption (“a step” is not modified by other words that denote structure) 
Because § 112(f) is invoked, the BRI of “a step for generating” is limited to what is disclosed in the specification, which is the acts and algorithms described above in relation to FIGS. 3-7 can provide the corresponding acts and algorithms (e.g., structure) for a step for generating a distribution schedule utilizing a genetic algorithm, a predicted open rate, a predicted click rate, and a predicted fatigue rate.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raleigh et al (US 2013/0132854).
As to claim 1, Raleigh et al teaches a digital medium environment for distributing electronic communications across computer networks (paragraph [0048]...the computing power of mobile end-user devices (e.g., smart phones, tablets, etc.) has increased, mobile devices have become capable of sending and receiving increasing amounts of data. In addition to e-mail and text messages es, many of today's mobile devices can support a variety of applications that send large quantities of information to and from end users), a computer-implemented method of determining, by at least one processor (paragraph [0377]... a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), electronic message send times for individual recipient devices (paragraph [0387]...notification messages, e.g., marketing interceptors, provide service plan offers to a user of the mobile wireless communication device. In some embodiments, the notification messages are presented directly through the user interface of the mobile wireless communication device. In some embodiments, multiple service plan options are presented to the user of the mobile wireless communication device for service plan selection ; paragraph [0477]... , information content includes specific details on service plans and service plan bundles, such as availability, cost, features, promotions, subsidies, applicability, location, time frame, service usage amounts, restrictions, sharing capabilities, etc), the computer-implemented method comprising:
determining (paragraph [0470]...the service processor 115 in the mobile wireless communication device 105 and the service controller 125 in the wireless network negotiate a customized service plan bundle), for a user over a target time horizon (paragraph [0722]...targeted service plans matched to time of day, day of week, time of year, holiday schedule, school schedule, work schedule or other time based criteria) and based on previously distributed electronic communications (paragraph [0722]...the set of "Featured Plans" presented is tailored to the user of the mobile wireless communication device 105 based on knowledge of the user's service usage, based on indications from the user while browsing a catalog of service plans, based on answers to one or more "interview" questions presented to the user, or based on combinations of these), a predicted open rate (paragraph 1036]... device usage state information (for example, based on application usage history or user current activity) indicates (for example, based on estimates, or predictions ; paragraph [1036]... the UI location manager 132-1 is instructed (or follows a policy) to locate a service launch object in the UI based on the device usage state information (for example, based on current, or past, or predicted, or history, or logs of, device usage state information), a predicted click rate (paragraph [1104]... he number of views or clicks or selections or usage are tracked by the device (for example, the UI location manager 132-1) and reported to the device management system 170-1. In some embodiments, the number of views or clicks or selections or usage are tracked or estimated  by the device management system 170-1), and a predicted fatigue rate (paragraph [1480]... prediction/estimation of future service usage, service usage billing (e.g., bill by account and/or any other service usage/billing categorization techniques));
a step for generating a distribution schedule (paragraph [1107]...the UI location manager 132-1 (or some other device agent), or the device management system 170-1 evaluates a user's use of services in order to determine a new service plan or an alternate service plan that the user might benefit from or be willing to purchase (an "alternate service")) utilizing a genetic algorithm (paragraph [1107]...service analysis algorithm in the UI location manager 132-1), the predicted open rate, the predicted click rate, and the predicted fatigue rate; and
providing an electronic communication for display within a user interface on a client device (paragraph [0379]...the devices include user interfaces through which information can be displayed and inputs received) associated with to the user based on the distribution schedule (paragraph [0394]...service plan offers are displayed through the user interface of the mobile wireless communication device 105. In some embodiments, notification messages are displayed to provide service plan offers. In some embodiments, notification messages are triggered based on trigger conditions, e.g., based on a pre-determined condition being met, or based on a particular action of the user of the mobile wireless communication device 105).

As to claim 2, Raleigh et al teaches the computer-implemented method, further comprising receiving input from an administrator device (paragraph 1016]... user selects ; paragraph [1106]...third party) to set the target time horizon (paragraph [0722]...targeted service plans matched to time of day, day of week, time of year, holiday schedule, school schedule, work schedule or other time based criteria) and an objective function utilized by the genetic algorithm generate (paragraph [1107]...service analysis algorithm in the UI location manager 132-1).

As to claim 4, Raleigh et al teaches the computer-implemented method, wherein determining the predicted open rate (paragraph 1036]... device usage state information (for example, based on application usage history or user current activity) indicates (for example, based on estimates, or predictions ; paragraph [1036]... the UI location manager 132-1 is instructed (or follows a policy) to locate a service launch object in the UI based on the device usage state information (for example, based on current, or past, or predicted, or history, or logs of, device usage state information), the predicted click rate (paragraph [1104]... he number of views or clicks or selections or usage are tracked by the device (for example, the UI location manager 132-1) and reported to the device management system 170-1. In some embodiments, the number of views or clicks or selections or usage are tracked or estimated  by the device management system 170-1), and the predicted fatigue rate (paragraph [1480]... prediction/estimation of future service usage, service usage billing (e.g., bill by account and/or any other service usage/billing categorization techniques)) comprises utilizing an open behavior model, a click behavior model, and a fatigue behavior model, wherein the open behavior model, the click behavior model, and the fatigue behavior model are each trained based on historical user behavior in relation to the previously distributed electronic communications (paragraph [0542]... the device or intermediate networking device includes techniques for automatically adapting the service profile based on ambient service usage and thereby updates the ambient service allowed access rules, the ambient service monitored access rules, and/or ambient service disallowed access rules locally. Device access activities that fall into the monitored access rules are those activities that are determined not to be disallowed (as of that point in time) and are allowed to take place while the intelligent adaptive service element tests the activities on the monitored access rules list to determine if they should be moved to the allowed access rules list, should be moved to the disallowed access rules list, or should remain on the monitored access rules list for further testing and/or observation. In this way, a useful and friendly user experience can be maintained as the adaptive ambient service rules undergo " training " to accommodate dynamic changes to the ambient service sites/applications. The device or intermediate networking device can then periodically provide the updated ambient service allowed access rules, ambient service monitored access rules, and/or ambient service disallowed access rules with the network using various network communication techniques, such as those described herein. In some embodiments, the device periodically synchronizes its locally stored ambient service allowed access rules, ambient service monitored access rules, and/or ambient service disallowed access rules with the network using various network communication techniques, such as those described herein. In some embodiments, the training for one or more of the three lists occurs on the device. In some embodiments, the training for one or more of the three lists occurs in the network. In some embodiments, the training for one or more of the three lists occurs partly on the device and partly in the network (e.g., depending, in some cases, on the device (such as the computing/memory capacity of the device), network bandwidth, and/or any other architecture criteria)).

As to claim 5, Raleigh et al teaches the computer-implemented method, wherein the distribution schedule (paragraph [0626]... a base service plan bundle can include a set of service plans that provide services to which the user of the wireless mobile communication device 105 subscribes for a specified repeated time period. The base service plan bundle can include several individual service plans) comprises a plurality of individual distribution times for providing the electronic communication and further comprises (paragraph [0719]...The notification message can also include options to view one or more text messaging service plans that can recur for a specified time period (e.g., monthly text messaging service plans). The notification message can also include options to view one or more "one time" text-messaging service plans. Notification messages to purchase a service plan for a particular service activity, e.g., for a multi-media messaging service can also be presented as shown for text messaging services in FIG. 6B. In some embodiments, the notification message can present options to purchase a service plan and accept an incoming text message or multi-media message (or equivalent). In some embodiments, the notification message can present options to purchase a service plan and reject the incoming text message or multi-media message), for each of the plurality of individual distribution times, an indication of whether to provide the electronic communication (paragraph [0640]... a summary of notification alerts provided to the user of the mobile wireless communication device 105)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al (US 2013/0132854).
As to claim 3, Raleigh et al discloses the claimed invention except for “wherein the objective function comprises one of a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function.”
 It would have been an obvious matter of design choice for the objective function  to comprise one of a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function, since applicant has not disclosed that the objective function  to comprise one of a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well any type of objective function. 


Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 
Raleigh et al teaches clearly shows/teach providing an electronic communication for display within a user interface on a client device (paragraph [0379]...the devices include user interfaces through which information can be displayed and inputs received) associated with to the user based on the distribution schedule (paragraph [0394]...service plan offers are displayed through the user interface of the mobile wireless communication device 105. In some embodiments, notification messages are displayed to provide service plan offers. In some embodiments, notification messages are triggered based on trigger conditions, e.g., based on a pre-determined condition being met, or based on a particular action of the user of the mobile wireless communication device 105).
It is very obvious that a client device would have a display with a user interface.  Raleigh et al teaches all the limitations as claimed.
The case would be allowable if the applicant overcame the 112(f) and add the new limitations that were added to independent claim 6. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128